 


 HR 2640 ENR: Crooked River Collaborative Water Security and Jobs Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 2640 
 
AN ACT 
To amend the Wild and Scenic Rivers Act to adjust the Crooked River boundary, to provide water certainty for the City of Prineville, Oregon, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Crooked River Collaborative Water Security and Jobs Act of 2014.
2.Wild and scenic river; Crooked, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (72) and inserting the following:

(72)Crooked, Oregon
(A)In generalThe 14.75-mile segment from the National Grassland boundary to Dry Creek, to be administered by the Secretary of the Interior in the following classes:
(i)The 7-mile segment from the National Grassland boundary to River Mile 8 south of Opal Spring, as a recreational river.
(ii)The 7.75-mile segment from a point 1/4-mile downstream from the center crest of Bowman Dam, as a recreational river.
(B)HydropowerIn any license or lease of power privilege application relating to non-Federal hydropower development (including turbines and appurtenant facilities) at Bowman Dam, the applicant, in consultation with the Director of the Bureau of Land Management, shall—
(i)analyze any impacts to the scenic, recreational, and fishery resource values of the Crooked River from the center crest of Bowman Dam to a point 1/4-mile downstream that may be caused by the proposed hydropower development, including the future need to undertake routine and emergency repairs;
(ii)propose measures to minimize and mitigate any impacts analyzed under clause (i); and
(iii)propose designs and measures to ensure that any access facilities associated with hydropower development at Bowman Dam shall not impede the free-flowing nature of the Crooked River below Bowman Dam..
3.City of Prineville water supplySection 4 of the Act of August 6, 1956 (70 Stat. 1058; 73 Stat. 554; 78 Stat. 954) is amended—
(1)by striking Sec. 4. In order and inserting the following:

4.City of Prineville water supply
(a)In generalIn order;
(2)in subsection (a) (as so designated), by striking during those months and all that follows through purpose of the project; and
(3)by adding at the end the following:

(b)Annual release
(1)In generalWithout further action by the Secretary of the Interior, beginning on the date of enactment of the Crooked River Collaborative Water Security and Jobs Act of 2014, 5,100 acre-feet of water shall be annually released from the project to serve as mitigation for City of Prineville groundwater pumping, pursuant to and in a manner consistent with Oregon State law, including any shaping of the release of the water.
(2)PaymentsThe City of Prineville shall make payments to the Secretary of the Interior for the water released under paragraph (1), in accordance with applicable Bureau of Reclamation policies, directives, and standards.
(c)Additional quantitiesConsistent with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and other applicable Federal laws, the Secretary of the Interior may contract exclusively with the City of Prineville for additional quantities of water, at the request of the City of Prineville..
4.Additional provisionsThe Act of August 6, 1956 (70 Stat. 1058; 73 Stat. 554; 78 Stat. 954), is amended by adding at the end the following:

6.First fill storage and release
(a)In generalOther than the 10 cubic feet per second release provided for in section 4, and subject to compliance with the flood curve requirements of the Corps of Engineers, the Secretary shall, on a first fill priority basis, store in and when called for in any year release from Prineville Reservoir, whether from carryover, infill, or a combination of both, the following:
(1)Not more than 68,273 acre-feet of water annually to fulfill all 16 Bureau of Reclamation contracts existing as of January 1, 2011.
(2)Not more than 2,740 acre-feet of water annually to supply the McKay Creek land, in accordance with section 5 of the Crooked River Collaborative Water Security and Jobs Act of 2014.
(3)Not more than 10,000 acre-feet of water annually, to be made available first to the North Unit Irrigation District, and subsequently to any other holders of Reclamation contracts existing as of January 1, 2011 (in that order) pursuant to Temporary Water Service Contracts, on the request of the North Unit Irrigation District or the contract holders, consistent with the same terms and conditions as prior such contracts between the Bureau of Reclamation and District or contract holders, as applicable.
(4)Not more than 5,100 acre-feet of water annually to mitigate the City of Prineville groundwater pumping under section 4, with the release of this water to occur not based on an annual call, but instead pursuant to section 4 and the release schedule developed pursuant to section 7(b).
(b)CarryoverExcept for water that may be called for and released after the end of the irrigation season (either as City of Prineville groundwater pumping mitigation or as a voluntary release, in accordance with section 4 of this Act and section 6(c) of the Crooked River Collaborative Water Security and Jobs Act of 2014, respectively), any water stored under this section that is not called for and released by the end of the irrigation season in a given year shall be—
(1)carried over to the subsequent water year, which, for accounting purposes, shall be considered to be the 1-year period beginning October 1 and ending September 30, consistent with Oregon State law; and
(2)accounted for as part of the first fill storage quantities of the subsequent water year, but not to exceed the maximum first fill storage quantities described in subsection (a).
7.Storage and release of remaining stored water quantities
(a)Authorization
(1)In generalThe Secretary shall store in and release from Prineville Reservoir sufficient quantities of remaining stored quantities to be released pursuant to the annual release schedule under subsection (b) and to provide instream flows consistent, to the maximum extent practicable, with the recommendations for in-channel strategies in the plan prepared by the Northwest Power and Conservation Council entitled Deschutes Subbasin Plan and dated March 24, 2005, for flow between Bowman Dam and Lake Billy Chinook.
(2)RequirementsIn calculating the quantity of released water under paragraph (1), the Secretary shall—
(A)comply with the flood curve requirements of the Corps of Engineers; and
(B)credit toward the requirements of paragraph (1) the instream flow benefits provided by—
(i)the quantities released under section 4;
(ii)the first fill quantities released under section 6; and
(iii)any quantities released to comply with the flood curve requirements of the Corps of Engineers.
(3)Use of uncontracted waterIf a consultation conducted under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or an order of a court in a proceeding under that Act requires releases of stored water from Prineville Reservoir for fish and wildlife downstream of Bowman Dam, the Secretary shall use uncontracted water under paragraph (1).
(4)State water lawAll releases and downstream uses authorized under paragraph (1) shall be in accordance with Oregon State water law.
(b)Annual release scheduleThe Commissioner of Reclamation, in consultation with the Assistant Administrator of Fisheries of the National Marine Fisheries Service and the Director of the United States Fish and Wildlife Service, shall develop annual release schedules for the remaining stored water quantities (including the quantities described in subsection (a) and the water serving as mitigation for City of Prineville groundwater pumping pursuant to section 4) that maximizes, to the maximum extent practicable, benefits to downstream fish and wildlife.
(c)CarryoverAny water stored under subsection (a) in 1 water year that is not released during the water year—
(1)shall be carried over to the subsequent water year; and
(2)
(A)may be released for downstream fish and wildlife resources, consistent with subsection (b), until the reservoir reaches maximum capacity in the subsequent water year; and
(B)once the reservoir reaches maximum capacity under subparagraph (A), shall be credited to the first fill storage quantities, but not to exceed the maximum first fill storage quantities described in section 6(a).
(d)EffectNothing in this section affects the authority of the Commissioner of Reclamation to perform all other traditional and routine activities associated with the Crooked River Project.
8.Reservoir levelsThe Commissioner of Reclamation shall—
(1)project reservoir water levels over the course of the year; and
(2)make the projections under paragraph (1) available to—
(A)the public (including fisheries groups, recreation interests, and municipal and irrigation stakeholders);
(B)the Assistant Administrator of Fisheries of the National Marine Fisheries Service; and
(C)the Director of the United States Fish and Wildlife Service.
9.EffectExcept as otherwise provided in this Act, nothing in this Act—
(1)modifies contractual rights that may exist between contractors and the United States under Reclamation contracts;
(2)amends or reopens contracts referred to in paragraph (1); or
(3)modifies any rights, obligations, or requirements that may be provided or governed by Federal or Oregon State law..
5.Ochoco Irrigation District
(a)Early repayment
(1)In generalNotwithstanding section 213 of the Reclamation Reform Act of 1982 (43 U.S.C. 390mm), any landowner within Ochoco Irrigation District, Oregon (referred to in this section as the district), may repay, at any time, the construction costs of the project facilities allocated to the land of the landowner within the district.
(2)Exemption from limitationsUpon discharge, in full, of the obligation for repayment of the construction costs allocated to all land of the landowner in the district, the land shall not be subject to the ownership and full-cost pricing limitations of Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.)).
(b)CertificationUpon the request of a landowner who has repaid, in full, the construction costs of the project facilities allocated to the land of the landowner within the district, the Secretary of the Interior shall provide the certification described in section 213(b)(1) of the Reclamation Reform Act of 1982 (43 U.S.C. 390mm(b)(1)).
(c)Contract amendmentOn approval of the district directors and notwithstanding project authorizing authority to the contrary, the Reclamation contracts of the district are modified, without further action by the Secretary of the Interior—
(1)to authorize the use of water for instream purposes, including fish or wildlife purposes, in order for the district to engage in, or take advantage of, conserved water projects and temporary instream leasing as authorized by Oregon State law;
(2)to include within the district boundary approximately 2,742 acres in the vicinity of McKay Creek, resulting in a total of approximately 44,937 acres within the district boundary;
(3)to classify as irrigable approximately 685 acres within the approximately 2,742 acres of included land in the vicinity of McKay Creek, with those approximately 685 acres authorized to receive irrigation water pursuant to water rights issued by the State of Oregon if the acres have in the past received water pursuant to State water rights; and
(4)to provide the district with stored water from Prineville Reservoir for purposes of supplying up to the approximately 685 acres of land added within the district boundary and classified as irrigable under paragraphs (2) and (3), with the stored water to be supplied on an acre-per-acre basis contingent on the transfer of existing appurtenant McKay Creek water rights to instream use and the issuance of water rights by the State of Oregon for the use of stored water.
(d)LimitationExcept as otherwise provided in subsections (a) and (c), nothing in this section—
(1)modifies contractual rights that may exist between the district and the United States under the Reclamation contracts of the district;
(2)amends or reopens the contracts referred to in paragraph (1); or
(3)modifies any rights, obligations, or relationships that may exist between the district and any owner of land within the district, as may be provided or governed by Federal or Oregon State law.
6.Dry-year management planning and voluntary releases
(a)Participation in dry-year management planning meetingsThe Bureau of Reclamation shall participate in dry-year management planning meetings with the State of Oregon, the Confederated Tribes of the Warm Springs Reservation of Oregon, municipal, agricultural, conservation, recreation, and other interested stakeholders to plan for dry-year conditions.
(b)Dry-year management plan
(1)In generalNot later than 3 years after the date of enactment of this Act, the Bureau of Reclamation shall develop a dry-year management plan in coordination with the participants referred to in subsection (a).
(2)RequirementsThe plan developed under paragraph (1) shall only recommend strategies, measures, and actions that the irrigation districts and other Bureau of Reclamation contract holders voluntarily agree to implement.
(3)LimitationsNothing in the plan developed under paragraph (1) shall be mandatory or self-implementing.
(c)Voluntary releaseIn any year, if North Unit Irrigation District or other eligible Bureau of Reclamation contract holders have not initiated contracting with the Bureau of Reclamation for any quantity of the 10,000 acre feet of water described in subsection (a)(3) of section 6 of the Act of August 6, 1956 (70 Stat. 1058) (as added by section 4), by June 1 of any calendar year, with the voluntary agreement of North Unit Irrigation District and other Bureau of Reclamation contract holders referred to in that paragraph, the Secretary may release that quantity of water for the benefit of downstream fish and wildlife as described in section 7 of that Act.
7.Hydropower decisionNot later than 3 years after the date of enactment of this Act, the Commissioner of Reclamation shall determine the applicability of the jurisdiction of the Commissioner of Reclamation to non-Federal hydropower development pursuant to—
(1)the Memorandum of Understanding between the Federal Energy Regulatory Commission and the Bureau of Reclamation, Department of the Interior, entitled Establishment of Processes for the Early Resolution of Issues Related to the Timely Development of Non-Federal Hydroelectric power at the Bureau of Reclamation Facilities and signed November 6, 1992 (58 Fed. Reg. 3269); or
(2)any memorandum of understanding that is subsequent or related to the memorandum of understanding described in paragraph (1).
8.Relation to existing laws and statutory obligationsNothing in this Act (or an amendment made by this Act)—
(1)provides to the Secretary the authority to store and release the first fill quantities provided for in section 6 of the Act of August 6, 1956 (70 Stat. 1058) (as added by section 4) for any purposes other than the purposes provided for in that section, except for—
(A)the potential instream use resulting from conserved water projects and temporary instream leasing as provided for in section 5(c)(1);
(B)the potential release of additional amounts that may result from voluntary actions agreed to through the dry-year management plan developed under section 6(b); and
(C)the potential release of the 10,000 acre feet for downstream fish and wildlife as provided for in section 6(c); or
(2)alters any responsibilities under Oregon State law or Federal law, including section 7 of the Endangered Species Act (16 U.S.C. 1536). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
